Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the invention of Group I in the reply filed on 8/26/22 is acknowledged. Applicant’s election with traverse of the species of Group 1 in the same reply is also acknowledged, as is applicant’s indication that all of the pending claims, claims 1-11 and 21-29 read on the elected species. Finally, the examiner notes that applicant cancelled the invention Group II claims in the reply of 8/26/22. An action on the merits of claims 1-11 and 21-29 follows.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 is indefinite because the term “game-used item” is unacceptably vague. Claim 23 is indefinite because the claim phrase “the side wall” lacks antecedent basis.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloch et al. (6,494,316). The claimed collectible casing card reads on storage and display container 10 of Bloch. Thus:
The claimed casing member can be cover 30.
The claimed card member can be base 20.
The claimed collectible can the retained jewelry such as be ring R.
The flush engagement required in claim 2 is most clearly shown in Fig 1 where the casing member and card member meet.
The fastener required in claim 4 can be pedestal 25, felt 26, slot 27 or any of the other means described in column 3 line 38.
Regarding claim 5 slot 27 meets at least the requirement for a setting.
Regarding claim 6 the sidewall can be peripheral wall 21. Therefore, as required by claims 4 and 6 the fastener (pedestal 25) is positioned on a side wall of the card member as most clearly seen in Fig 3.
The features of claim 21 are most clearly appreciated from Fig 1 and imagining the casing card being placed upright, so that, for example, wall 32 was on the bottom (in order to meet the “equal in height” requirement in the claim).
Claim 22 is a product-by-process claim. The casing member claimed is presumed to be the one disclosed in Bloch. However, claim 22 also rejected for obviousness, as set forth below. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9-11, 22 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al. (6,494,316). Bloch may not disclose the features of these claims. On the other hand they all appear to be conventional or well within the level of skill of one having ordinary skill in the art to provide, based on the prior art of record.
For example, a non-flush engagement between a base and lid (as required in claim 3) is conventional as shown, for example, by Harris.
In another example, it is within the level of skill of one having ordinary skill in the art to directly print an image such as written indicia relating to the jewelry on the top surface of the card member (display surface 142a) as required in claim 9. Note also “C” in Fig 2.
Therefore, it would have been obvious to provide the missing features in the apparatus of Bloch as a design expedient (to make the apparatus more attractive), to make the apparatus more economical to produce and/or to make the apparatus more suitable to contain a particular item of jewelry.
Regarding claims such as claim 22, it would also have been obvious to provide the casing member side wall in the manner claimed in order to more economically construct the apparatus of Bloch.
Regarding the claimed base card adhered to the casing member, as required in dependent claim 11 and in independent claim 25, the examiner notes that although numbered page 9 of the specification briefly describes the feature, the purpose of the base card in the invention of the applicant and detailed structure thereof, is not further described on page 9 or in any other part of the application disclosure. Neither is it claimed. On the other hand, it is conventional to adhere something onto a casing member of the type disclosed in Bloch (a lid member) on which the claimed base card would read (given the lack of detail in the application disclosure regarding applicant’s base card. That something, can be a label, for example only. Therefore, it would have been obvious to adhere a base card (such as a label) to the casing member of Bloch, for the purpose of apprising a user thereof of the contents of the casing card of Bloch or providing appropriate decoration thereto.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736